Title: From George Washington to Enoch Moody, 6 November 1775
From: Washington, George
To: Moody, Enoch



Sir
Cambridge 6. Novr 1775

I received your favor of the 2d Inst. and am very Sorry it is not in my power to Supply the necessities of the Town of Falmouth—I have referr’d the Gentleman who brought Me your Letter, to the General Court of this Province, who I hope will fall upon some method for your Assistance, the arrival of the Cerberus Man of War tho very alarming, I do not apprehend they will attempt to penetrate into the Country as you Seem to be affraid of, if they Shou’d attempt to Land any of their Men, I wou’d have the good People of the Country by all means to make every possible Opposition in their power, for it will be much easier to prevent their making a Lodgment than to force them from it when they have got possession.
I write by this Conveyance to Colo. Phinney, who will give you every advice & assistance in his power, I sincerely Simpathize with the people, in the distress they are drove to, but it is in Such times, that they shou’d exert themselves, in the noble Cause of Liberty & their Country. I am Sir &c.

G.W.

